t c summary opinion united_states tax_court clay andra perry petitioner v commissioner of internal revenue respondent docket no 14710-09s filed date clay andra perry pro_se beth a nunnink for respondent marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect for the relevant period and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a return for and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively under sec_6662 after concessions the issues for decision are whether petitioner substantiated deductions for cash charitable_contributions of dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner substantiated deductions for certain rental property expenses of dollar_figure and dollar_figure for and respectively whether petitioner is entitled to head_of_household filing_status and a dependency_exemption deduction4 for his minor child for and 2all monetary figures have been rounded to the nearest dollar 3at trial petitioner conceded the following issues deductibility of unreimbursed employee business_expenses imposition of the sec_6651 penalty for late filing for and availability of head_of_household filing_status for respondent conceded that petitioner was entitled to deduct student_loan interest with the amount of the deduction dependent on the amount of petitioner’s adjusted_gross_income as finally calculated after the remaining issues are resolved 4on his return petitioner did not claim a dependency_exemption for his son but he did compute his tax using head of continued whether petitioner is liable for accuracy-related_penalties of dollar_figure and dollar_figure for and respectively background some of the facts have been stipulated the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in tennessee when the petition was filed petitioner who was employed as a deputy administrator by a local county government during all of the years at issue filed his federal_income_tax return for untimely on date he computed his tax using head_of_household filing_status on the basis of a qualifying_child his minor son but did not claim a dependency_exemption deduction for the child he also claimed itemized_deductions on schedule a itemized_deductions for cash and noncash charitable_contributions of dollar_figure and dollar_figure respectively and for unreimbursed employee_expenses of dollar_figure among others the unreimbursed employee_expenses deduction comprised the following items--business travel_expenses of dollar_figure suit expenses of dollar_figure cellular phone expenses of dollar_figure cellular phone service expenses of dollar_figure shoe expenses of dollar_figure and shirt expenses of dollar_figure continued household filing_status as discussed later in this opinion if petitioner is entitled to head_of_household status for he may also claim a dependency_exemption deduction for his son respondent’s counsel has conceded this issue petitioner also filed timely federal_income_tax returns for and both of the returns were prepared using head_of_household filing_status on the basis of a qualifying_child but petitioner did not claim a dependency_exemption deduction for any qualifying_child for each return claimed a loss from schedule e supplemental income and loss a student_loan_interest_deduction as an adjustment to adjusted_gross_income and schedule a itemized_deductions for charitable_contributions and unreimbursed employee business_expenses included in the schedule e expenses that gave rise to the schedule e losses claimed on the and returns were the following repairs of dollar_figure 2007--repairs of dollar_figure exterior painting of dollar_figure interior painting of dollar_figure and roofing expenses of dollar_figure petitioner attributed the expenses to a rental property pincite miller glen way memphis tennessee petitioner’s returns were prepared by an unnamed return preparer who was recommended to petitioner the record does not establish the identity of the preparer nor does it establish whether the preparer was paid the preparer did not sign any of the returns following an examination respondent mailed petitioner a notice_of_deficiency dated date for respondent determined that petitioner owed income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively a sec_6651 addition_to_tax for and accuracy-related_penalties under sec_6662 for and respondent disallowed all of petitioner’s cash contributions and unreimbursed employee business_expenses for each year disallowed schedule e repairs expense of dollar_figure for disallowed part of the student_loan_interest_deduction presumably as a computational adjustment for disallowed schedule e repairs painting and roof expenses of dollar_figure for allowed petitioner one standard_deduction for each of the years and in lieu of itemized_deductions and allowed petitioner a child_care_credit and a child_tax_credit for respondent calculated the and deficiencies using a single_taxpayer filing_status and calculated the deficiency using head_of_household filing_status additionally respondent determined penalties under sec_6662 of dollar_figure and dollar_figure for and respectively alleging as grounds therefor either that petitioner was negligent or alternatively that petitioner substantially understated his income_tax liabilities or made valuation misstatements for those years petitioner timely filed a petition with this court contesting respondent’s determinations during the trial petitioner conceded that his employer had a reimbursement plan and that he was not entitled to the deductions for unreimbursed employee business_expenses petitioner also conceded that he was not entitled to head_of_household status for but he persisted in his claim to that filing_status for petitioner agreed that his return was filed late and he conceded the sec_6651 addition_to_tax for that year on the basis of these concessions the only determinations that petitioner still disputes are the disallowances of his cash charitable_contribution deductions for all years the disallowances of his schedule e repairs painting and roof expenses deductions for and whether he qualifies for head_of_household filing_status and a dependency_exemption deduction with respect to his minor son for and the sec_6662 penalties for and following the trial we held the record open for days to allow petitioner to submit documentation that he claimed he had checks paying some of the charitable_contributions or could get substantiation of the disallowed schedule e expenses from his contractor to this court and to respondent he did not do so consequently we decide the remaining issues on the basis of the trial record the trial record reveals the following which we find as facts 5respondent describes the disallowance of part of petitioner’s student_loan deduction in as computational so we do not need to address it cash charitable_contributions petitioner deducted charitable_contributions that he allegedly made by cash and by check during each of the years at issue to first baptist church the church he attends and to lemoyne owen college his alma mater however petitioner did not substantiate any of his claimed cash contributions at trial nor did he submit any documentation to substantiate the contributions after trial in accordance with this court’s order at trial petitioner admitted that his cash contributions were overstated on his returns schedule e expenses for repairs painting and roof work for and petitioner owned residential_rental_property pincite miller glen way memphis tennessee during and on his and returns petitioner deducted expenses that he allegedly incurred for repairs painting and roof work however he did not substantiate the expenses at trial although we held the record open for days after trial to allow petitioner to produce the documentation he did not submit any additional documents to the court or to respondent by the deadline 6petitioner testified that although he did not bring any documents such as canceled checks invoices contracts etc he used the same contractor to do all of the repairs and maintenance on his rental properties and he should be able to produce documentation to substantiate the expenses if given an opportunity after trial head_of_household filing_status dependency_exemption deduction-- petitioner was married previously but the marriage ended in divorce the marriage produced a son who was years old minor child in although petitioner divorced sometime before petitioner and his ex-wife did not separate until when petitioner’s ex-wife moved to mississippi at that time petitioner and his ex-wife agreed that their minor child could choose the parent with whom he wished to reside and the child chose to live with petitioner since sometime in petitioner has had physical custody of the minor child and the minor child resided with him for more than half of as respondent conceded at trial petitioner and his ex-wife did not enter into any agreement as to which parent could claim the dependency_exemption deduction for the minor child for neither petitioner nor his ex-wife claimed a dependency_exemption deduction for the minor child on his or her return for 7petitioner testified that a divorce decree was entered that addressed custody however neither party introduced the decree into evidence and we cannot determine from credible_evidence in the record whether joint or shared custody was ordered or whether the decree was modified to reflect the agreement of the parties described herein in the absence of the decree we shall decide this issue on the basis of evidence regarding the minor child’s place of abode during see sec_152 with one exception petitioner paid all of the minor child’s expenses during including the cost of his housing groceries utilities and related expenses petitioner and his ex-wife split the cost of the minor child’s parochial school tuition petitioner paid more than half of the cost of maintaining a household for the minor child during see sec_152 sec_1_152-4 income_tax regs accuracy-related_penalties for and petitioner’s returns were prepared by a return preparer who was recommended by a friend however none of the returns was signed by a preparer petitioner admitted at trial that his cash charitable_contributions were overstated and that he was not entitled to the deductions for unreimbursed employee_expenses petitioner did not prove that he was not negligent that he reasonably relied on a competent tax professional for the preparation of the returns or that he had reasonable_cause for the positions taken on his and returns i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are erroneous rule a 8petitioner testified that the preparer has since closed his office and has been indicted 290_us_111 the burden_of_proof shifts to the commissioner only if the taxpayer produced credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary9 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record does not permit us to conclude that petitioner satisfied the requirements of sec_7491 accordingly petitioner bears the burden of proving that he properly deducted the cash charitable_contributions and rental property expenses on his returns and that he is entitled to use head_of_household filing_status and to claim a dependency_exemption deduction for his minor child on his return ii schedule a and schedule e deductions a in general_deductions are a matter of legislative grace and a taxpayer ordinarily must prove that he is entitled to the claimed deduction 503_us_79 9the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 a taxpayer is required to maintain records to substantiate claimed deductions and to establish his or her correct_tax liability higbee v commissioner supra pincite see also sec_6001 the taxpayer must produce those records upon request of the secretary sec_7602 see also sec_1 e income_tax regs adequate substantiation must establish the amount and purpose of a deduction higbee v commissioner supra pincite see also 65_tc_87 affd per curiam 540_f2d_821 5th cir in deciding whether a taxpayer has adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 if the taxpayer introduces credible_evidence demonstrating that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount under certain circumstances 39_f2d_540 2d cir we cannot estimate the amount however unless the taxpayer proves that he or she paid_or_incurred some deductible expense and provides some basis from which we can develop a reasonable estimate 245_f2d_559 5th cir b charitable_contributions a taxpayer generally may deduct charitable_contributions made during the taxable_year sec_170 charitable_contributions include payments to qualifying churches and educational organizations sec_170 charitable_contributions may be deducted only to the extent that the aggregate of such contributions does not exceed percent of the taxpayer’s contribution_base for the taxable_year id furthermore a deduction is allowed only if verified under regulations promulgated by the secretary sec_170 a taxpayer who deducts charitable_contributions must maintain adequate documentation to substantiate them sec_1_170a-13 income_tax regs adequate documentation includes a canceled check a receipt from the donee organization or a reliable written record that reflects the name of the charitable_organization the date of the contribution and the amount of the contribution id see also higbee v commissioner supra pincite for a contribution exceeding dollar_figure the taxpayer must substantiate the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 the commissioner can deny the deduction if the taxpayer fails to substantiate the charitable_contributions by providing such records cf sec_1_170a-13 sec_1_6001-1 income_tax regs petitioner did not substantiate his cash charitable_contributions for we sustain respondent’s determination c schedule e expenses for and a taxpayer generally may deduct ordinary and necessary expenses paid during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 expenses related to residential_rental_property may be deducted under sec_212 sec_1_212-1 income_tax regs however a taxpayer who claims deductions under sec_212 must substantiate them sec_6001 sec_1_6001-1 income_tax regs a taxpayer who fails to substantiate deductions claimed under sec_212 is not entitled to the deductions 43_tc_824 petitioner did not introduce any documentation or other credible_evidence to substantiate his schedule e expenses for repairs painting and roof work although we gave him time after the trial to do so petitioner failed to substantiate his claimed deductions or to provide any reasonable basis for estimating them we sustain respondent’s determination d dependency_exemption deduction sec_151 permits a taxpayer to claim as a deduction an exemption for each dependent as that term is defined under sec_152 sec_152 provides that a dependent must be either a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as a child who bears a specified relationship10 to the taxpayer who lived with the taxpayer for more than one-half of the tax_year at issue and who did not provide more than one-half of his or her support during the tax_year a qualifying_child must be less than years old a student who is less than years old or permanently_and_totally_disabled sec_152 there is no dispute between the parties about whether petitioner’s minor child satisfies the age and relationship requirements of sec_152 in addition respondent concedes that petitioner’s child resided with petitioner for more than half of respondent contends however that petitioner has not satisfied other requirements of sec_152 or shown that he is entitled to claim the dependency_exemption deduction with respect to his child for sec_152 sets forth a special rule for divorced parents that permits the noncustodial_parent to claim a dependency_exemption deduction for a qualifying_child under certain circumstances sec_152 provides that notwithstanding sec_152 if a child receives over 10as relevant here a child satisfies the sec_152 relationship requirement if the child is a child of the taxpayer one-half of his support during the calendar_year from his parents who are divorced legally_separated separated under a written_separation_agreement or live apart at all times during the last months of the relevant calendar_year and the child is in the custody of one or both of his parents for more than one-half of that year the child will be treated as being the qualifying_child of the noncustodial_parent if the requirements of either sec_152 or are met sec_152 permits the noncustodial_parent to claim the dependency_exemption deduction with respect to his or her child if the custodial_parent signs a written declaration that he or she will not claim the child as a dependent for that year and the noncustodial_parent attaches the written declaration to his or her return for the taxable_year sec_152 defines noncustodial_parent to mean the parent who is not the custodial_parent sec_152 defines custodial_parent to mean the parent having custody for the greater portion of the calendar_year whether petitioner is entitled to the dependency_exemption deduction with respect to his son for depends on whether he was the custodial or noncustodial_parent during that year if he was the noncustodial_parent petitioner does not qualify for the dependency_exemption deduction because he did not attach the written declaration signed by his ex-wife releasing the dependency_exemption for their son to petitioner as required by sec_152 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir if he is the custodial_parent petitioner is entitled to the dependency_exemption deduction if he otherwise satisfies the requirements of sec_152 the minor child had the same principal_place_of_abode as petitioner for more than one-half of in fact the minor child resided with petitioner throughout we are satisfied on this limited record that petitioner was the custodial_parent during and is entitled to a dependency_exemption deduction with respect to the minor child for e head_of_household filing_status under sec_2 a taxpayer qualifies for head_of_household status if the taxpayer is both unmarried and not a surviving_spouse in addition the taxpayer must maintain as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of a qualifying_child sec_2 a qualifying_child is defined in sec_152 and is determined without regard to sec_152 sec_2 petitioner’s minor child met the definition of qualifying_child for during petitioner was not married nor was he a surviving_spouse furthermore as respondent conceded petitioner and his minor child lived together for more than half of in a household maintained by petitioner therefore we hold that petitioner is entitled to head_of_household filing_status for iii accuracy-related_penalty under sec_6662 sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to one or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement any substantial overstatement_of_pension_liabilities and any substantial_estate_or_gift_tax_valuation_understatement sec_6662 and b only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 132_tc_161 affd 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty ie the commissioner must first introduce sufficient evidence to establish that a sec_6662 penalty is appropriate sec_7491 see 434_f3d_977 7th cir affg tcmemo_2004_82 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the sec_6662 penalty does not apply see higbee v commissioner t c pincite respondent contends that petitioner is liable for the accuracy-related_penalties for and because the underpayments of tax are attributable to one or more of the following negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement overstatement however respondent does not contend that any valuation misstatement made by petitioner is a gross_valuation_misstatement within the meaning of sec_6662 we turn first to respondent’s contention that the sec_6662 penalties should be imposed because the underpayments for and were attributable to petitioner’s negligence see sec_6662 and b for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs negligence is strongly indicated where inter alia a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs a return position that has a reasonable basis is not attributable to negligence sec_1_6662-3 income_tax regs petitioner admitted at trial that his deductions were overstated and that he did not adequately review his returns for and before filing them in addition petitioner could not and did not substantiate the schedule a or schedule e deductions that respondent disallowed petitioner failed to comply with the internal revenue laws or to exercise ordinary and reasonable care in preparing his and tax returns petitioner’s failure was negligent and we so hold because we conclude that petitioner was negligent we need not address respondent’s alternative grounds for imposing the sec_6662 penalties a taxpayer may avoid imposition of the sec_6662 penalty if the taxpayer demonstrates that he had a reasonable basis for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 sec_1_6662-3 income_tax regs although petitioner testified that his and returns were prepared by a return preparer the return preparer did not testify at trial nor did petitioner identify him at trial petitioner did not prove that his preparer was a competent professional with sufficient expertise to justify reliance that he provided to the preparer necessary and accurate information and that he relied in good_faith upon the preparer’s judgment see 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs in addition petitioner did not prove that he had reasonable_cause for the underpayments or that he acted in good_faith with respect to the underpayments consequently we conclude that to the extent there are underpayments for and petitioner is liable for the sec_6662 penalties for those years we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
